DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/15/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a registration module configured to register...” in claim 9, and all dependent claims thereof;
“an imaging processing module configured to project...” in claim 9, and all dependent claims thereof;
“means for generating a first image...” in claim 16, and all dependent claims thereof;
“means for acquiring an X-ray image...” in claim 16, and all dependent claims thereof;
“means for registering the first image...” in claim 16, and all dependent claims thereof;
“means for projecting the reference grid on the first image...” in claim 16, and all dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14, 16-20, 22, 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 9 and 16, claim limitations “a registration module” in claim 9, and all dependent claims thereof; “an imaging processing module” in claim 9, and all dependent claims thereof; “means for registering the first image...” in claim 16, and all dependent claims thereof invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the cited claim limitations.  It appears that the registration module and image processing module are software in view of the specification (see par. [0028] of the PG Pub. version of the specification), and figure 1 shows that the registration module 136 and image processing module 148 are within a memory 116 and a processor 114 which is separate elements from the registration and image processing modules, therefore, it is unclear what corresponding structure is performing the claimed function for “registration module” and “image processing module”.
Regarding claims 9 and 16, claim limitations “means for registering the first image...” in claim 16, and all dependent claims thereof; “means for projecting the reference grid on the first image...” in claim 16, and all dependent claims thereof invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In view of the specification, it appears that “means for registering the first image...” is the registration module 136 in fig. 1, and “means for projecting the reference grid on the first image...” is the image processing 148 in fig. 148.  It appears that the registration module and image processing module are software in view of the specification (see par. [0028] of the PG Pub. version of the specification), and figure 1 shows that the registration module 136 and image processing module 148 are within a memory 116 and a processor 114 which is separate elements from the registration and image processing modules, therefore, it is unclear what corresponding structure is performing the claimed function for “registration module” and “image processing module”.   Therefore, the applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the cited claim limitations



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 16-20, 22, 23 and 25are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, claim limitations “a registration module” in claim 9, and all dependent claims thereof; “an imaging processing module” in claim 9, and all dependent claims thereof invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It appears that the registration module and image processing module are software in view of the specification (see par. [0028] of the PG Pub. version of the specification), and figure 1 shows that the registration module 136 and image processing module 148 are within a memory 116 and a processor 114 which is separate elements from the registration and image processing modules, therefore, it is unclear what corresponding structure is performing the claimed function for “registration module” and “image processing module”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Regarding claim 16, claim limitations “means for registering the first image...” in claim 16, and all dependent claims thereof; “means for projecting the reference grid on the first image...” in claim 16, and all dependent claims thereof invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In view of the specification, it appears that “means for registering the first image...” is the registration module 136 in fig. 1, and “means for projecting the reference grid on the first image...” is the image processing 148 in fig. 148.  It appears that the registration module and image processing module are software in view of the specification (see par. [0028] of the PG Pub. version of the specification), and figure 1 shows that the registration module 136 and image processing module 148 are within a memory 116 and a processor 114 which is separate elements from the registration and image processing modules, therefore, it is unclear what corresponding structure is performing the claimed function for “registration module” and “image processing module”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 11, the claim limitation “the first image includes an X-ray image...” is indefinite because it is unclear if x-ray image should be the second image generated by the second imaging device.  Claim 9 limits that the first imaging device configured to generate the first image and the first imaging device is configured to be inserted into a body of the patient.  Furthermore, claim 9 also limits that a second imaging device configured to acquire an X-ray image.  Therefore for examining purpose, it is assumed that X-ray image is a second image, and not first image. 
Regarding claim 17, the claim limitation “the first image includes an X-ray image...” is indefinite because it is unclear if x-ray image should be second image.  Claim 16 limits that the means for generating the first image and the means is configured to be inserted into a body of the patient.  Furthermore, claim 17 also limits a different means which is configured to acquire the X-ray image.  Therefore for examining purpose, it is assumed that X-ray image is a second image, and not first image.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 9-19 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth et al. (US 2005/0027187; hereinafter Barth), in view of Webb (US 7,853,311), and in view of Cosman (US 6,006,126).
Regarding claims 9 and 15, Barth discloses image registration between two image modality and display system.  Barth shows a first imaging device configured to generate a first image of an internal anatomical feature and to localize an anatomical target in the first image (see abstract; par. [0033] states endoscope or laparoscope can be used during intra-operative images; par. [0045], [0046]; fig. 1), the first imaging device being configured to be inserted into a body while generating the first image (see par. [0033] states endoscope or laparoscope can be used during intra-operative images); a second imaging device configured to acquire an X-ray image of the anatomical target (see pre-operative image in abstract; par. [0003]); and a registering processor configured to register the first image with the X-ray image (see abstract; par. [0041], [0045]).  Barth further shows a computer (see par. [0044], [0063]) and display (see par. [0040]).
But, Barth fails to explicitly state a reference grid configured to be applied on the body, the reference grid including a substrate formed into a matrix of windows, the windows configured to be attached to an external portion of the body, the windows providing access location choices for accessing to the anatomical target, the windows configured to be varied in shape for providing access to the anatomical target; radiopaque markers attached to the substrate; and radiopaque or X-ray visible indexes disposed between the radiopaque markers, wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images; an image processor configured to project the grid on the first image on the display.
 Webb discloses a surgical targeting system.  Webb teaches a reference grid configured to be applied on the body (see abstract; fig. 1, and 32), the reference grid including a substrate formed into a matrix of windows (see fig. 1, and 32; col. 7, lines 50-6) , the windows configured to be attached to an external portion of the body (see abstract; fig. 1 and 7), the windows providing access location choices for accessing to the anatomical target (see abstract; col. 4, lines 46-49, col. 5, lines 17-34); the windows configured to be varied in shape for providing access to the anatomical target (fig. 32 shows windows in different shapes); radiopaque markers attached to the substrate (see col. 7, lines 48-60); and radiopaque or X-ray visible indexes disposed between the radiopaque markers (see 21 in fig. 1 or 214 in fig. 32; see col. 7, lines 48-60);  wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images (see col. 7, lines 48-60).  Webb also teaches X-ray imaging device configured to generate an image of an internal anatomical feature and to localize an anatomical target in the image (see col. 8, lines 49-54) and the image includes the reference grid (see col. 7, lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a reference grid configured to be applied on the body, the reference grid including a substrate formed into a matrix of windows, the windows configured to be attached to an external portion of the body, the windows providing access location choices for accessing to the anatomical target; radiopaque markers attached to the substrate; and radiopaque or X-ray visible indexes disposed between the radiopaque markers, wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images, and the x-ray image includes the reference grid, in the invention of Barth, as taught by Webb, to provide reference points to aid the physician during operation and correlate a specific locus on the skin with an underlying skeletal element or other underlying radiopaque structure, and allows for easy localization of the pathology or the targeting point within the radiographic image.  Furthermore, the windows configured to be varied in shape for providing access to the anatomical target would provide easy access to different size and shape of the target point.
Barth and Webb fail to disclose image processor configured to project the grid on the first image on the display.
Cosman discloses an imaging system comprising a processor configured to project the grid on the first image on a display (col. 9 lines 26-45, col. 12 lines 23-55). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made, to have utilized an image processor configured to project the grid on the firs image on a display in the invention of Barth, and Webb, as taught by Cosman, in order to enable determination of the exact 3-dimensional position of an instrument relative to the anatomy (col. 12 lines 23-55).
Regarding the limitation “…to permit a selection of a best grid window for accessing the anatomical target" in lines 19-20 of claim 9 is directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Barth, Webb, and Cosman is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.
Regarding claim 10, Barth, Webb and Cosman disclose the invention substantially as described in the 103 rejection, furthermore, Barth teaches wherein the first image device comprises an endoscope having a camera (see par. [0057]).
Regarding claim 11, Barth, Webb and Cosman disclose the invention substantially as described in the 103 rejection, furthermore, Barth teaches an X-ray image including the internal anatomical feature (see par. [0003], [0049]).

Regarding claim 12, the claim limitation “the anatomical target includes a target blood vessel for a bypass procedure, and the best grid window includes a grid window that avoids separating or lifting off of ribs during the bypass procedure” are directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Barth, Webb, and Cosman is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim 13, Barth, Webb, and Cosman disclose the invention substantially as described in the 103 rejection above; furthermore, Webb teaches wherein reference grid includes an adhesive for adhering the reference grid to the body (see col. 4, lines 41-43).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using an adhesive in the invention of Webb and Cosman, as taught by Webb, to be able to easily secure the reference grid to the patient. 
Regarding claim 14, Barth, Webb, and Cosman disclose the invention substantially as described in the 103 rejection above; furthermore, Webb shows an index on the grid to identify a grid window corresponding to the anatomical target in the image (see 21 in fig. 1 or 214 in fig. 32; see col. 7, lines 48-60), and the best grid window includes a grid window directly over the anatomical target (see 66 in fig. 10; the window is directly over anatomical target lesion 66).
Regarding claim 16, Barth discloses image registration between two image modality and display system.  Barth shows means for to generate a first image of an internal anatomical feature and to localize an anatomical target in the first image (see abstract; par. [0033] states endoscope or laparoscope can be used during intra-operative images; par. [0045], [0046]; fig. 1), the first imaging device being configured to be inserted into a body while generating the first image (see par. [0033] states endoscope or laparoscope can be used during intra-operative images); a means for acquiring an X-ray image of the anatomical target (see pre-operative image in abstract; par. [0003]); and means for registering  the first image with the X-ray image (see abstract; par. [0041], [0045]).  Barth further shows a computer (see par. [0044], [0063]) and display (see par. [0040]).
But, Barth fails to explicitly state a reference grid configured to be applied on the body, the reference grid including a substrate formed into a matrix of windows, the windows configured to be attached to an external portion of the body, the windows providing access location choices for accessing to the anatomical target, the windows configured to be varied in shape for providing access to the anatomical target; radiopaque markers attached to the substrate; and radiopaque or X-ray visible indexes disposed between the radiopaque markers, wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images; means for projecting the grid on the first image on the display.
 Webb discloses a surgical targeting system.  Webb teaches a reference grid configured to be applied on the body (see abstract; fig. 1, and 32), the reference grid including a substrate formed into a matrix of windows (see fig. 1, and 32; col. 7, lines 50-6) , the windows configured to be attached to an external portion of the body (see abstract; fig. 1 and 7), the windows providing access location choices for accessing to the anatomical target (see abstract; col. 4, lines 46-49, col. 5, lines 17-34); the windows configured to be varied in shape for providing access to the anatomical target (fig. 32 shows windows in different shapes); radiopaque markers attached to the substrate (see col. 7, lines 48-60); and radiopaque or X-ray visible indexes disposed between the radiopaque markers (see 21 in fig. 1 or 214 in fig. 32; see col. 7, lines 48-60);  wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images (see col. 7, lines 48-60).  Webb also teaches X-ray imaging device configured to generate an image of an internal anatomical feature and to localize an anatomical target in the image (see col. 8, lines 49-54) and the image includes the reference grid (see col. 7, lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a reference grid configured to be applied on the body, the reference grid including a substrate formed into a matrix of windows, the windows configured to be attached to an external portion of the body, the windows providing access location choices for accessing to the anatomical target; radiopaque markers attached to the substrate; and radiopaque or X-ray visible indexes disposed between the radiopaque markers, wherein the radiopaque markers are integrated with the substrate such that the radiopaque markers are visible in X-ray images, and the x-ray image includes the reference grid, in the invention of Barth, as taught by Webb, to provide reference points to aid the physician during operation and correlate a specific locus on the skin with an underlying skeletal element or other underlying radiopaque structure, and allows for easy localization of the pathology or the targeting point within the radiographic image.  Furthermore, the windows with varied in shape for providing access to the anatomical target would provide easy access to different sizes and shapes of the target point.
Barth and Webb fail to disclose means for projecting the grid on the first image on the display.
Cosman discloses an imaging system comprising means for projecting the grid on the first image on a display (col. 9 lines 26-45, col. 12 lines 23-55). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made, to have utilized an image processor configured to project the grid on the firs image on a display in the invention of Barth, and Webb, as taught by Cosman, in order to enable determination of the exact 3-dimensional position of an instrument relative to the anatomy (col. 12 lines 23-55).

Regarding claim 17, Barth, Webb and Cosman disclose the invention substantially as described in the 103 rejection, furthermore, Barth teaches an X-ray image including the internal anatomical feature (see par. [0003], [0049]).
Regarding claim 18, the claim limitation “the anatomical target includes a target blood vessel for a bypass procedure, and the best grid window includes a grid window that avoids separating or lifting off of ribs during the bypass procedure” are directed to the intended use of the invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Therefore, as taught, the combined invention disclosed by Barth, Webb, and Cosman is capable of performing the functions as set forth by applicant.  Also, see MPEP 2114.

Regarding claim, 19, Barth, Webb, and Cosman disclose the invention substantially as described in the 103 rejection above; furthermore, Webb shows an index on the grid to identify a grid window corresponding to the anatomical target in the image (see 21 in fig. 1 or 214 in fig. 32; see col. 7, lines 48-60), and the best grid window includes a grid window directly over the anatomical target (see 66 in fig. 10; the window is directly over anatomical target lesion 66).
Regarding claims 23-25, Barth, Webb, and Cosman disclose the invention substantially as described in the 103 rejection above; furthermore, Webb shows that the radiopaque or X-ray visible indeed comprises numbers letters, matrix combination of numbers or the letters  (see 21 in fig. 1).

Claim 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barth et al. (US 2005/0027187; hereinafter Barth), in view of Webb (US 7,853,311), in view of Cosman (US 6,006,126) as applied to claims 9, 15 and 16, and further in view of Cherry (US 3,547,121)
Regarding claims 20-22, Barth, Webb, and Cosman disclose the invention substantially as described in the 103 rejection above; furthermore, Webb shows wherein the matrix comprises intersecting lines that provides the window (see fig. 32; see col. 7, lines 48-60), which are enclosed by the intersecting lines that are continuous (see fig. 32), but fails to explicitly state that the radiopaque markers are disposed only at points of intersection of the intersecting lines and at each of the points of intersection of the intersecting lines. 
Cherry discloses a reference grid. Cheery teaches that the reference guide including radiopaque marker dispose only at points of intersection of the intersection lines (see 6 in fig. 1; fig. 2 shows that the marker 6 is visible in an x-ray image). 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Barth, Webb and Cosman to include the reference guide having radiopaque marker dispose only at points of intersection of the intersection, as taught by Cherry, to have better reference grid by providing reference points to help localize the proper square for injection with reference point which would aid the doctor in selecting the proper point for injection, the proper square would define easily visible region of interest on the x-ray image for the doctor to perform the injection.
But, Barth, Webb, Cosman and Cherry fail to explicitly state the reference guide including radiopaque marker dispose at each of the points of intersection of the intersecting lines. However, Cheery does teach that the reference guide including radiopaque marker dispose at some of the points of intersection of the intersection lines (see 6 in fig. 1; fig. 2 shows that the marker 6 is visible in an x-ray image), therefore, it would have been obvious to one of ordinary skill in the art to duplicate the radiopaque markers and include them at each of the points of intersection of the intersecting lines as held that merely duplication of parts is well known and routine to one of ordinary skill in the art. The additional markers will to provide more accuracy by having more radiopaque markers and provide larger region of interest with extra radiopaque markers.









Response to Arguments

Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    908
    817
    media_image1.png
    Greyscale
In response to Applicant’s arguments on pages 7-8, that none of the reference in record teach that the windows configured to be varied in shape for providing access to the anatomical target, the Examiner respectfully disagrees. 
The Examiner has relied on prior art  Webb to teach a reference grid configured to be applied on the body (see abstract; fig. 1, and 32), the reference grid including a substrate formed into a matrix of windows (see fig. 1, and 32; col. 7, lines 50-6) , the windows configured to be attached to an external portion of the body (see abstract; fig. 1 and 7), the windows providing access location choices for accessing to the anatomical target (see abstract; col. 4, lines 46-49, col. 5, lines 17-34); the windows configured to be varied in shape for providing access to the anatomical target (fig. 32 shows windows in different shapes).  As shows in fig. 32, some of the windows have different shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793